Scott, J.:
Defendant appeals from a determination, of the Appellate Term affirming a judgment of the City Court in favor of plaintiff.
The plaintiff sues for money alleged to have been loaned to the Socialist Labor party, an "unincorporated-voluntary organization. It is conceded that this action -is controlled by the ride in McCabe v.Goodfellow (133 N. Y. 89), that in order to succeed the plaintiff must show that.all the members of the association are liable either jointly or severally to pay the debt, and that the individual liability for debts contracted by officers or committees depends upon the application of the principles of the law of agency; that authority to create such liability will not be presumed or implied from the existence of a general power to attend to or transact business or promote the objects for which the association is formed, except when .the debt contracted is necessary for its preservation. The loan upon which this action -is based was contracted by the national executive committee óf. the party. It is not contended that this *41committee had any direct authority to incur indebtedness on behalf ■ of all the members.. It is 'testified to by some of the witnesses that the incurring of the indebtedness was reported to and approved by the national convention, and this is claimed to have been a sufficient ratification. We cannot find in the constitution any direct authority given to the national convention to incur debts which shall be binding upon the members of the party generally. The convention is given power to frame a platform, decide the form of organization, select the seats of the national executive committee and board of appeals and investigate and decide all difficulties within the party. All acts of the convention must be submitted to the sections for a general vote.- Assuming that the convention ratified the loan, this was not equivalent to ratification by the party at large, in the absence of a reference to the sections for a general vote. The court below suggested that the report to the national committee gave the party at large a knowledge of the transaction, and that its silent acquiescence was a sufficient ratification. (63 Misc. Rep. 319.) In the absence of a reference to the sections it cannot be assumed that the party at large had any knowledge of a report made to the convention, and in the absence of knowledge “ silent acquiescence ” certainly cannot be construed into ratification. Although it seems to be now claimed that the money was advanced to preserve the existence of the party, the evidence does not bear out the claim, and the court expresssly took that question from the jury without apparently any objection on the part of plaintiff. It is extremely difficult to trace the disposition of the money, but it appears that at least a .part of it was devoted to extricating certain newspapers from difficulties. These papers were issued as organs of the party, but their existence was not so tied up with the existence of the party as to justify a holding that the preservation of the party depended upon their preservation.
The determination of the Appellate Term and the judgment of the City Court must be reversed and a new trial granted, with costs to appellant in all courts to abide the result.
Ingraham, McLaughlin, Laughlin and Houghton, JJ., concurred. '
Determination and judgment reversed, new trial ordered, costs in this- court and in the court below to abide event.